DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-7, 9-15, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 11 element limitations as amended, or the combination of all claim 21 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of wherein the planar region is disposed between the bottom plate and the light guide plate, and the convex regions correspond to the openings, respectively, 4876-0872-2724, v. 1Application No. 17/100,397Attorney Docket No. 4459/2209PUS 1Response to Final Office Action dated 12 Apr 2022Page 3 of 10wherein, the light-emitting elements of the first light-emitting unit and the second light- emitting unit are accommodated in accommodating spaces defined by the openings, the through holes and the convex regions, respectively.  In addition, in regard to claim 11 the prior art of record at least does not expressly teach concept of wherein each of the light-emitting elements comprises a plurality of light outputting surfaces perpendicular to an upper surface of the light guide plate, 4876-0872-2724, v. 1Application No. 17/100,397Attorney Docket No. 4459/2209PUS 1Response to Final Office Action dated 12 Apr 2022Page 5 of 10wherein the light outputting surfaces comprise a first light outputting surface, a normal direction of the first light outputting surface and the side of the light guide plate form an acute angle, and the acute angle is between 35° and 60°.  Moreover, in regard to claim 21 the prior art of record at least does not expressly teach concept of wherein a reflection portion is provided between a light-emitting element of the light- emitting elements and a convex region of the convex regions, and the reflection portion is disposed above the light-emitting element for reflecting light emitted from the light-emitting element.  Therefore, independent claims 1, 11, and 21 contains allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621